NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5687-18

BOARD OF EDUCATION OF
THE TOWNSHIP OF
LAKEWOOD, OCEAN
COUNTY,

          Petitioner-Appellant,

v.

NEW JERSEY DEPARTMENT
OF EDUCATION,

     Respondent-Respondent.
___________________________

                   Submitted March 22, 2021 – Decided May 21, 2021

                   Before Judges Messano and Suter.

                   On appeal from the New Jersey Commissioner of
                   Education, Docket No. 142-6/19.

                   Michael I. Inzelbuch, attorney for appellant.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Sookie Bae-Park, Assistant Attorney
                   General, of counsel; Aimee Blenner, Deputy Attorney
                   General, on the brief).
PER CURIAM

      Petitioner Board of Education of the Township of Lakewood, Ocean

County (the BOE) appeals the August 6, 2019 Final Decision of the

Commissioner of the New Jersey Department of Education (Commissioner).

This Final Decision denied the BOE's request for emergent relief and dismissed

the BOE's other claims as moot. We affirm the Final Decision.

                                     I.

      On March 5, 2019, the Governor's budget for fiscal year (FY) 2020

recommended thirty million dollars in school funding for the BOE that included

additional transportation aid, additional special education categorical aid and

provisional stabilization aid.   Office of Mgmt. & Budget, The Governor's

FY2020 Budget (March 2019). The Annual Appropriations Act for FY2020 was

passed by the Legislature on June 20, 2019, without the categories of school aid

proposed by the Governor. L. 2019, c. 150. It was signed by the Governor,

effective July 1, 2019.

      In March 2019, two days after the Governor's budget message, the

Commissioner issued State Aid Notices to each school district informing them

of the amount of aid payable to the district for the next year. N.J.S.A. 18A:7F-

5(a). The State Aid Notice to the BOE included the categories of aid set forth


                                                                          A-5687-18
                                          2
in the Governor's budget message. Pursuant to N.J.S.A.18A:7A-5(c), the BOE

was required to adopt and submit a budget to the Commissioner for approval by

March 20, 2019. N.J.S.A. 18A:7F-5(c). The BOE did not meet this deadline.

          On June 19, 2019, the BOE filed an "Emergent Relief Request and

Petition" with the Commissioner.      The BOE claimed the Department of

Education (Department) had given "assurances and promises" that it would be

provided "[thirty million] dollars and additional funds and relief . . . ."

(Emphasis removed).       However, neither the Senate nor Assembly budget

committees included this amount in the appropriations legislation. The BOE

requested the Department to provide "all requested records/documents" about

the budget and budget proceedings. It sought an order for the Department to

"take any and all steps to provide necessary and definitive and secure funding"

to the BOE. It requested the Department "take whatever action is required to

allow the [BOE] to complete its [b]udget" and to advise the BOE about the

sources of funding to provide for a thorough and efficient education for public

school children. The Department was asked to forgo collecting any loans or

state aid advances and reimburse the BOE for any costs and fees related to its

filing.




                                                                         A-5687-18
                                      3
      The Commissioner transmitted the BOE's request to the Office of

Administrative Law (OAL) as "emergent."         The Administrative Law Judge

(ALJ) treated the BOE's filing both as "a petition seeking final relief" and as a

"motion for emergent relief," even though the BOE had not filed a formal motion

or petition as required by N.J.A.C. 6A:3-1.6(a).

      The BOE approved a budget on June 24, 2019. That budget included the

categories of aid that were not included in the Appropriations Act.

      The Department filed a motion on June 25, 2019, to dismiss the BOE's

emergent relief request, claiming there was no risk of immediate harm and that

the BOE's claims failed to state a claim upon which relief could be granted. The

ALJ conducted oral argument, providing the parties the ability to respond to

supplemental exhibits and arguments and closing the record on July 3, 2019.

The BOE advised the ALJ that its budget was "null and void" without the

additional thirty million, and that it would be shutting down the district on July

1, 2019.

      On July 1, 2019, the Commissioner wrote to the State Treasurer requesting

an advance of $36,033,862 in state aid from the School District Deficit Relief

Account (the Deficit Relief Account) because this was "necessary to ensure the

provision of a thorough and efficient education" for the BOE. The Treasurer


                                                                            A-5687-18
                                        4
approved the request the same day, noting the BOE was "eligible for funding

pursuant to . . . N.J.S.A. 18A:7A-55 . . . to be repaid with a term of repayment

not to exceed [ten] years."

      The July 3, 2019 Initial Decision denied the BOE's request for emergent

relief. The ALJ found the BOE did not show it would suffer irreparable harm.

The BOE acknowledged it had funds to meet its obligations through March

2020. The ALJ concluded the BOE's failure to provide a budget by the required

deadline did not create an emergency "when it represent[ed] it [had] the funds

to operate." The ALJ found the BOE did not assert a well settled legal right

because it failed to support its position with legal authority. The ALJ found the

BOE was not likely to be successful on the merits of its claims. By the date the

Initial Decision was completed, the Commissioner already sent a letter to the

Treasurer asking for an advance payment for the BOE.

      In balancing harms, the ALJ expressed concern the relief requested by the

BOE could encourage other districts not to comply with applicable budget

regulations when facing a budget shortfall, and then try to compel the

Commissioner to provide funding. The ALJ concluded this "could cause chaos

in the school funding and budget procedures."        The ALJ also granted the




                                                                           A-5687-18
                                       5
Department's motion to dismiss the BOE's claims, finding they were moot

because the BOE had approved a budget and the Treasurer had advanced funds.

      The BOE filed exceptions. The August 6, 2019 Final Decision by the

Commissioner adopted the Initial Decision as final and dismissed the BOE's

claims. To the extent the BOE was seeking money to cover a shortfall in the

FY2020 operating budget, the Commissioner determined the request was

"moot."    The Treasurer already had advanced funds to the BOE.             The

Commissioner noted he did not have the ability to provide the BOE with the

direct aid it requested because this was not included in the State budget by the

Legislature.

      The Commissioner agreed with the ALJ that the BOE did not show the

need for emergent relief. The BOE admitted it had the funds through March

2020. The Commissioner did not find the BOE met any of the other standards

for emergent relief, citing to Crowe v. DeGoia, 90 N.J. 126 (1982).         The

Commissioner noted if the BOE were "seeking a political remedy — i.e.,

recourse for the disparity between the Governor's recommended budget and the

budget passed by the Legislature — this forum [did] not have any authority to

rule on that request."

      The BOE appealed the Final Decision raising the following arguments:


                                                                          A-5687-18
                                       6
            A. THE COMMISSIONER'S FINDING THAT THE
            BOARD DID NOT ESTABLISH A NEED FOR
            EMERGENT RELIEF WAS REVERSIBLE ERROR.

                  1. The Board Will Continue to Suffer
                  Irreparable Harm if Relief is Not Granted.

                  2. The Underlying Legal Right is Well-
                  Settled.

                  3. The Board is Likely to Succeed on the
                  Merits.

                  4. The Comparative Harm of the Board
                  will be Greater than that of the Department
                  of Education if Relief is Not Granted.

            B. THE COMMISSIONER'S FINDING THAT THE
            BOARD'S CASE IS MOOT WAS REVERSIBLE
            ERROR.

            C. THE COMMISSIONER'S FRAMING OF THE
            ISSUE AS A POLITICAL ONE WAS REVERSIBLE
            ERROR.

                                    II.

      The scope of our review in an appeal from a final decision of an

administrative agency is limited. Russo v. Bd. of Trs., 206 N.J. 14, 27 (2011)

(citing In re Herrmann, 192 N.J. 19, 27 (2007)). The agency's decision should

be upheld unless there is a "clear showing that it is arbitrary, capricious, or




                                                                         A-5687-18
                                          7
unreasonable, or that it lacks fair support in the record."       Ibid.   (quoting

Herrmann, 192 N.J. at 27-28). This analysis focusses on three issues:

            (1) whether the agency's action violates express or
            implied legislative policies, that is, did the agency
            follow the law; (2) whether the record contains
            substantial evidence to support the findings on which
            the agency based its action; and (3) whether in applying
            the legislative policies to the facts, the agency clearly
            erred in reaching a conclusion that could not reasonably
            have been made on a showing of the relevant factors.

            [Mazza v. Bd. of Trs., 143 N.J. 22, 25 (1995).]

We are not bound by the "agency's interpretation of a statute or its determination

of a strictly legal issue." Ibid. (quoting Mayflower Sec. Co. v. Bureau of Sec.,

64 N.J. 85, 93 (1973)).

                                     A.

      To receive emergent relief, the BOE was required to show by clear and

convincing evidence: (1) a substantial and imminent irreparable injury will be

suffered in the absence of emergent relief; (2) the legal right underlying the

claim is well-settled; (3) the party seeking relief has a likelihood of prevailing

on the merits of the underlying claim; and (4) a balancing of the equities and

hardships favors emergent relief. N.J.A.C. 6A:3-1.6(b)(1) to (4); see Crowe, 90

N.J. at 132-34.



                                                                            A-5687-18
                                          8
      There was no imminent irreparable harm shown on this record. The BOE

acknowledged it had funds to operate until March 2020. By July 1, 2019, the

BOE was approved to receive an advance of $36,033,862. This included the

thirty million that was requested and nearly six million more which could be

used for prior advances. The BOE's complaint was that this money was provided

as a loan rather than as direct aid. However, the Legislature did not include this

direct aid in the Appropriations Act. With the advance, the BOE could continue

operations based on what it had requested.

      The BOE did not have a well-settled legal right to direct aid. The parties

did not dispute that New Jersey's Constitution provided for a "thorough and

efficient" education, N.J. Const. art. VIII, § 4, ¶ 1, and that the School Finance

Reform Act of 2008 (SFRA), N.J.S.A. 18A:7F-43 to-63, included the formula

to achieve this, and had been found to be constitutional. See Abbott ex rel.

Abbott v. Burke (Abbott XX), 199 N.J. 140, 154 (2009).

      The Commissioner did not have the power to appropriate direct funds for

any school district. The New Jersey Constitution provides that "[n]o money

shall be drawn from the State treasury but for appropriations made by law." N.J.

Const. art. VIII, § 2, ¶ 2. There is one appropriation law annually. "All moneys

for the support of the State government and for all other State purposes as far as


                                                                            A-5687-18
                                        9
can be ascertained or reasonably foreseen, shall be provided for in one general

appropriation law covering one and the same fiscal year . . . ." Ibid. This has

been described as the "center beam of the State's fiscal structure." City of

Camden v. Byrne, 82 N.J. 133, 146 (1980).        The purpose of this was "to

centralize and simplify state financial operations." Ibid. Only the Legislature

has the "power and authority to appropriate funds . . . ."          Id. at 148.

Appropriating direct funding is the prerogative of the legislative branch of the

government, not the executive branch. See N.J. Const. art. VIII, § 2, ¶ 2.

      The BOE did not show it would succeed on the merits. The BOE simply

could not demand direct aid of the Commissioner when this was not appropriated

in the budget. City of Camden, 82 N.J. at 148.

      The equities did not balance in the BOE's favor. The BOE complains it

will have to pay back the monies it was advanced. However, no one can know

the contents of future budgets or what appropriations may become available to

the BOE in future years. Moreover, the Commissioner's concern about chaos in

the budgeting process cannot be discounted should another district decline to

approve a budget and then declare an emergency because of its absence. There

was nothing arbitrary, capricious or unreasonable about the Commissioner's

decision to deny the BOE's application for emergent relief.


                                                                             A-5687-18
                                      10
                                     B.

      The BOE argues the Commissioner incorrectly concluded this matter was

moot. "Mootness is a threshold justiciability determination rooted in the notion

that judicial power is to be exercised only when a party is immediately

threatened with harm." Betancourt v. Trinitas Hosp., 415 N.J. Super. 301, 311

(App. Div. 2010). "An issue is 'moot when our decision sought in a matter,

when rendered, can have no practical effect on the existing controversy.'" Redd

v. Bowman, 223 N.J. 87, 104 (2015) (quoting Deutsche Bank Nat'l Tr. Co. v.

Mitchell, 422 N.J Super. 214, 221-22 (App. Div. 2011)). Nonetheless, we may

rule on cases where the issues "are of substantial importance and are capable of

repetition while evading review . . . ." Advance Elec. Co., Inc. v. Montgomery

Twp. Bd. of Educ., 351 N.J. Super. 160, 166 (App. Div. 2002).

      During oral argument before the ALJ, counsel for the BOE clarified the

BOE was requesting the Department to "[p]ut in writing, '[w]e are still

recommending the [thirty] million and we are still recommending the five.'" The

ALJ clarified:

            THE COURT: So what you're saying is what you're
            really looking for is another letter, like the four
            previous letters that have been sent from the
            Commissioner to the Treasurer saying "Lakewood
            needs X dollars because it needs to get a T&E?"


                                                                          A-5687-18
                                      11
              COUNSEL: Exactly.

      The BOE requested and received the letter from the Commissioner and an

advance that exceeded $36 million. Arguably, that rendered this matter moot

because the BOE received what it requested, and our decision could have no

practical effect for FY2020. The BOE argues the issue here may be capable of

repetition.   However, as we have stated, the Constitution reserved for the

Legislature the power to appropriate money from the State Treasury. Commc'ns

Workers of Am. v. Florio, 130 N.J. 439, 451 (1992); see N.J. Const. art. VIII, §

2, ¶ 2 (providing "[n]o money shall be drawn from the State treasury but for

appropriations made by law"). The Legislature did not provide an appropriation

for the thirty million sought by the BOE. The Commissioner requested aid from

the Deficit Relief Account for provision of a thorough and efficient education.

We discern nothing arbitrary, capricious or unreasonable about the Final

Decision's dismissal of this petition in light of these facts.

      Affirmed.




                                                                          A-5687-18
                                        12